Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steinemann et al. (US4040129).
Regarding claims 1-5 and 8, Steinemann teaches a medical implant comprising Zr or Ti as a main component (claim 1) wherein specific examples of the percentage of Zr or Ti as the primary element used being 91% (Example 1), 70% (Examples 2, 5 and 7), 77% (Example 3), 95% (Example 4), 96% (Example 6), wherein the balance may be chosen from Nb, Ta, Cr, Mo or Al with Nb being exemplified at 3-30% (Examples 1-2), Mo being 4% (Example 6) and Ta being 5-30% (Examples 4-5).  Steinemann fails to teach any example of the specific combination claimed in component amounts although Steinemann does teach using the elements claimed in combination and shows separate examples wherein the percentages of alloying elements claim are used separately. However, Steinemann teaches that the amounts of components are chosen so as to limit toxicity of the alloy as well as corrosion resistance, compatibility and strength (See Summary of the Invention). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the elements present in the current application when used in combination in order to control the toxicity, corrosion resistance, compatibility and strength of the invention of Steinemann. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Further it is noted that the alloy of Steinemann may consist of usual impurities as claimed (claim 1).  Further Steinemann does not require the use of chromium or aluminum as claimed in his claim 1 and therefore those elements are considered optional elements.  Further although the invention of Steinemann may include Ta and Mo, it is not necessarily stated that the Ta content is greater than the Mo content. The alloy of Steinemann is not limited in this manner wherein Steinemann reasonably supports using more, less or the same amount of Ta as relates to Mo.  Therefore given a limited number of possibilities (i.e. more, less or the same amount of Mo relative to Ta) it would have been considered “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to use any of the possibilities listed wherein the results of any combination would be both predictable and come with an reasonable expectation of success.
Regarding claims 6-7, the claims describe material properties of the composition, wherein it is the position of the examiner that because Steinemann describes an alloy that meets the compositional limitations of the claims, that it would also have the same material properties as that of the current claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717